United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2730
                                   ___________

James Trendle,                        *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Missouri.
Alyson Campbell, in her individual    *
capacity; Missouri Department of      * [UNPUBLISHED]
Social Services, Family Support       *
Division,                             *
                                      *
             Appellees.               *
                                 ___________

                             Submitted: February 7, 2012
                                Filed: March 14, 2012
                                 ___________

Before MURPHY, ARNOLD, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       James Trendle appeals the district court’s dismissal, without prejudice, of his
42 U.S.C. § 1983 complaint, in which he claimed, inter alia, that his due process
rights were violated as a result of the temporary garnishment of his wages for child
support, even though his wages were garnished in accordance with statutes
authorizing such action, an administrative hearing was set at his request, and he
availed himself of a state-court modification proceeding to stop the garnishment. The
sole issue Trendle raises on appeal is whether the district court appropriately
dismissed his due process claim against Alyson Campbell in her individual capacity,
upon applying an abstention doctrine.

       Upon careful review, we conclude that Campbell was entitled to qualified
immunity. See Schmidt v. Des Moines Pub. Sch., 655 F.3d 811, 817-18 (8th Cir.
2011) (fundamental requirement of due process is opportunity to be heard at
meaningful time and in meaningful manner); Akins v. Epperly, 588 F.3d 1178, 1183
(8th Cir. 2009) (qualified immunity requires two-part inquiry: (1) whether facts
shown by plaintiff make out violation of right in question, and (2) whether right was
clearly established at time of defendant’s alleged misconduct). Accordingly, we
modify the judgment to reflect that the dismissal of Trendle’s claim against Campbell
is with prejudice, see 28 U.S.C. § 2106 (appellate court may modify any judgment
brought before it for review); cf. Moore ex rel. Moore v. Briggs, 381 F.3d 771, 775
(8th Cir. 2004) (upon concluding that defendants were entitled to qualified immunity,
remanding case with directions to dismiss claims against them with prejudice), and
we affirm the judgment as modified.
                        ______________________________




                                         -2-